Exhibit 10.2








EMPLOYMENT CONTRACT




between




Adient Germany Ltd. & Co. KG,
lndustriestraBe 20-30, 51399 Burscheid
(hereinafter referred to as ‘Adient’)




and




Michel Pierre Berthelin,
Cite op Hudelen 21B, 3863 Schifflange - Luxembourg




1
 
Commencement of the Employment Relationship
 
 
 
1.1
 
Your employment with Adient begins on December 1, 2018. Should you commence your
employment with Adient on an earlier date, the employment relationship will
begin on this date.
 
 
 
1.2
 
The employment relationship cannot be ended by ordinary termination before
it commences.
 
 
 
2
 
Contractual Penalty Clause


If you fail to take up your employment or fail to do so on time, unjustifiably
terminate the employment relationship without complying with the relevant
termination notice period, or cause Adient to terminate without notice due to
conduct in breach of contract you undertake to pay Adient a contractual penalty.
It is agreed the contractual penalty consists of one day's gross pay for each
day of the infraction, calculated based on one month's gross remuneration in
accordance with Section 6, below, but in total not more than the remuneration
otherwise payable during the statutory minimum termination notice period. In
addition, the amount of the contractual penalty is limited to a maximum of one
month's gross compensation pursuant to Section 6.
Moreover, Adient may lodge a claim against you for more extensive damages that
are actually suffered. The contractual penalty is to be set off against the
total damages suffered.
 
 
 
3
 
Employment Activities/Duties
 
 
 
3.1
 
You are employed as Vice President EMEA Seating. Within the framework of your
activities, you declare that you are willing to make the necessary business
trips within Germany and abroad, including trips of several days' duration, in
order to carry out your duties.
 
 
 
3.2
 
You undertake to carry out all tasks entrusted to you in a diligent manner. You
will exercise your employment activities in compliance with all statutory and
internal provisions and in observance of accident prevention provisions in order
to ensure safety at the workplace.




















--------------------------------------------------------------------------------

Exhibit 10.2




3.3
 
We expect you to use your initiative in the pursuit of the goals of Adient in a
responsible manner and, in particular, to accept the binding nature of the
Ethics Policy attached to this Employment Contract as Annex. You acknowledge
that compliance with the principles of the Ethics Policy and adherence to the
rules of conduct stipulated therein constitute a particularly important
contractual obligation.
 
 
 
3.4
 
Within the framework of the company's Ethics Policy, you are obliged to
participate in the 'Legal Compliance and Education Program'. We make you aware
that your constant participation in the 'Legal Compliance and Education Program'
is a particularly important part of your employment relationship with Adient..
 
 
 
3.5
 
A declaration to the effect that you are to assume entrepreneurial duties to
prevent accidents at the workplace in accordance with your duties as a member of
the management, etc. is an integral part of this Agreement and is attached to
this Agreement as Annex.
 
 
 
4
 
Assignment of other Activities/Place of Employment/Relocation
 
 
 
4.1
 
Adient is entitled to assign you other, equivalent activities corresponding to
your knowledge and abilities.
 
 
 
4.2
 
Your place of employment is Burscheid. However, Adient reserves the right to
relocate you within the company, including to another location within the
framework of clauses 3.1 and 4.1, to the extent this can be reasonably expected
of you. Except in cases of urgent operational demands, Adient will give you a
reasonable notice period for such relocation.
 
 
 
5
 
Working Hours
 
 
 
5.1
 
Your regular working hours per week are 40 hours.
 
 
 
5.2
 
The start and end of your working hours is determined by the scope of your
duties, operational demands and the regulations of your specific department.
 
 
 
5.3
 
You undertake to exert your entire work efforts on behalf of Adient and, to the
extent necessary, to also work more than the regular working hours.
 
 
 
5.4
 
Adient may order short-time work if the preconditions for granting compensation
for workers on short-time work have been fulfilled. In this regard, we must give
you advance notice of two calendar weeks. If we introduce short-time work, you
agree that working hours may be temporarily curtailed accordingly and that
remuneration pursuant to Section 6 may be reduced accordingly for the duration
of the curtailment of working hours.
 
 
 
6
 
Remuneration
 
 
 
6.1
 
Your employment activities are remunerated with a gross yearly salary of €
320,000.00 (in words: Euro three hundred twenty thousand 00/100), which shall be
paid in twelve equal monthly instalments.
 
 
 
6.2
 
After deduction of the statutory duties and taxes, your remuneration will be
paid in accordance with the operational modalities by non-cash transfer onto an
account in Germany to be specified by you.
 
 
 
6.3
 
If operational demands necessitate an extension of the regular weekly working
hours, this overtime is deemed to be settled by the remuneration stipulated in
clause 6.1.
 
 
 
6.4
 
The assignment and pledge of salary claims and other claims to remuneration is
excluded. Adient reserves the right to give its subsequent approval to
assignments undertaken or pledges made in breach of contract. You must bear
costs incurred by Adient in connection with the processing of levies of
execution, pledges and assignments of your remuneration claims. The costs are
charged at a flat rate of € 10.00 per levy of execution, assignment or pledge.
Adient is entitled to charge higher costs if actual higher costs can be proven.
 
 
 
6.5
 
To the extent you receive excess remuneration or other monetary benefits from
Adient, you cannot plead the loss of the enrichment if the unfounded overpayment
was so obvious that you should have recognised it as such, or if the overpayment
was based on circumstances for which you are responsible. Adient reserves the
right to retrieve, respectively offset, excess paid amounts from the employee's
account. As an employee, you are obliged to check your monthly salary statement
and notify any discrepancies to the competent personnel department without undue
delay.
 
 
 
6.6
 
Your salary will be reviewed annually in accordance with our company
regulations. The next review is on October 1, 2019.








--------------------------------------------------------------------------------

Exhibit 10.2




7
 
Bonus
 
 
 
7.1
 
Adient intends to annually draw up a bonus plan.
 
 
 
7.2
 
If Adient draws up a bonus plan in the respective business year, your individual
bonus shall be 60% of your gross basic annual salary, with it being understood
that the claim prerequisites as well as the nature and scope thereof are
determined on the basis of the respective regulations of the bonus plan. In case
your gross annual salary changes during the fiscal year, your bonus will be
calculated on a pro-rated basis taking your previous and current gross annual
salary into account.
 
 
 
7.3
 
In the year of joining the company, respectively in the year in which a bonus is
granted for the first time, the bonus will in each case be calculated on a pro
rata temporis basis in accordance with the business year (principle of
apportionment into twelve).
 
 
 
7.4
 
Should the amount of your bonus change during the present business year, the
respective percentage shall be accounted for proportionately in the calculation
of the bonus payment as of the date of its validity.
 
 
 
7.5
 
For months in which the employment relationship is wholly or partially
suspended, no claim exists to a bonus payment.
 
 
 
8
 
Group Accident Insurance
 
 
 
8.1
 
You will be registered in a group accident insurance, which covers job related
accidents and accidents outside the job. The amounts of coverage and further
information regarding the group accident insurance can be seen in the Annex.
Your group accident insurance protection ends on the last day of your employment
relationship.
 
 
 
8.2
 
Any income tax and employee's social security contributions to be paid on any
insurance benefit shall not be additionally remunerated by Adient.
 
 
 
9
 
Occupational Pension Scheme


If you wish to set up an occupational pension scheme or already have one,
(direct insurance, pension fund) Adient will support and will assume the
position of the insurance policyholder and convert your remuneration claims into
a pension expectancy of an equivalent value pursuant to the statutory
regulations. You bear the entire costs of the insurance, including taxes.
 
 
 
10
 
Company Car


In your function pursuant to clause 3.1 you are presently entitled to a company
car. A separate company car agreement is to be concluded, see Annex. The Adient
Company Car Guidelines in effect from time to time shall apply accordingly.
 
 
 
11
 
Inability to Work
 
 
 
11.1
 
You are obliged to notify your direct superior and/or the personnel department
of any invalidity to work and its presumable duration before the commencement of
the working day, and to simultaneously indicate any urgent work requiring
attention.
 
 
 
11.2
 
In the event of inability to work, the following applies: if the inability to
work lasts longer than two calendar days, you are obliged, at the latest on the
next working day, to present a doctor's certificate concerning the existence of
inability to work and its presumable duration. If your inability to work lasts
longer than the duration stated on the certificate, you are obliged to notify
this to your direct superior and/or the personnel department before the
commencement of the working day and to present a new doctor's certificate
without undue delay.
 
 
 
11.3
 
Adient is entitled to demand the presentation of a doctor's certificate at an
earlier time.
 
 
 
11.4
 
You declare your willingness to undergo a medical examination at Adient' demand
if there exists a legitimate reason and if no impairment of health must be
feared. The costs incurred hereby will be borne by Adient.














--------------------------------------------------------------------------------

Exhibit 10.2


12
 
Continued Payment of Salary in case of Death
 
 
 
12.1
 
In the event of your death, your partner or another defined person
(                 please fill in a name) will receive death benefit for the
month of your death as well as for the three subsequent months in the amount of
your last gross monthly salary as a one-off payment. This benefit must be taxed
by the recipient pursuant to the applicable law. Insofar as no partner is named
above, or if this person is already deceased at the time of your death, your
dependents, as joint creditors, shall receive the aforementioned payments. The
death benefit claim must be asserted by the beneficiaries directly vis-a-vis
Adient by provision of proof in the form of appropriate documentation.
 
 
 
13
 
Holiday
 
 
 
13.1
 
You have a holiday claim in the amount of 30 work days per calendar year. This
comprises the statutory holiday claim of 20 days together with a further
additional contractual holiday claim of 10 days.
 
 
 
13.2
 
The entire holiday must fundamentally be taken during the current calendar year.
Holiday shall initially be taken against the statutory holiday claim. You must
coordinate your holiday with your superior in good time and must obtain prior
approval.
 
 
 
13.3
 
A transfer of the holiday to the next calendar year is only possible if urgent
operational reasons or personal reasons justify this. Holiday transferred in
this way expires if not taken within the first three months of the following
year (transfer period). Should you be prevented from taking the transferred
holiday by 31 March of the following year as a result of an inability to work on
grounds of an illness verified by a doctor, your holiday claim shall also be
carried over beyond the transfer period, albeit in the maximum amount of your
remaining statutory holiday claim.
 
 
 
13.4
 
With respect to any holiday claim carried over to the following year pursuant to
para. 13.3 sentence 3, the provision of the above paras. 13.2 and 13.3 apply
accordingly.
 
 
 
13.5
 
At the end of the employment contract the settlement of contractual holiday
claims by way of payment in lieu of holiday is excluded; the holiday claim can
only be settled by payment in lieu of holiday up to the amount of the remaining
statutory holiday claim. This also applies insofar as payment in lieu of holiday
is owed because you were unable to take the holiday on grounds of the situation
regulated in para. 13.3 sentence 3.
 
 
 
14
 
Sideline Employment Activities
 
 
 
14.1
 
Any sideline activities, irrespective of whether they are exercised on a payment
or non­payment basis, require our prior consent. Consent shall be granted if the
sideline activity does not, or at most only insignificantly, interferes time
wise with your fulfilment of your employment duties and if they do not impair
other legitimate interests of Adient.
 
 
 
14.2
 
You declare that you are willing, at the request of Adient, to assume an office
or mandate in corporations that carry out activities concerning the interests of
Adient, as well as in other enterprises of the Adient Group, to the extent this
can reasonably be expected of you. No special remuneration shall be paid
herefor. At Adient's request, you will be available to assume such office or
mandate at any time.
 
 
 
14.3
 
You will inform us without undue delay and without written demand on our part of
any honorary offices to be held by you on the basis of a statutory obligation.
 
 
 
14.4
 
Your direct or indirect participation in competitors beyond any mere financial
participation is impermissible. The possession of shares or stock in companies
that does not allow you to exert any influence on the corporate organs of the
company is not deemed to be participation.
 
 
 
15
 
Secrecy
 
 
 
15.1
 
You undertake to keep secret all business secrets, in particular manufacturing
processes, distribution channels and the like, both during the term of your
employment relationship and after it comes to an end. The secrecy obligation
does not cover knowledge accessible to everyone or knowledge that, if passed on,
evidently does not entail any disadvantage for Adient. In case of doubt,
however, technical, commercial and personal occurrences and situations becoming
known to you in connection with your activities are to be treated as business
secrets. In such cases, before disclosure you are obliged to obtain directions
from the management as to whether or not a specific fact must be treated
confidentially.
 
 
 
15.2
 
The obligation to maintain secrecy also includes matters relating to other
enterprises that are economically or organisationally associated with Adient.
 
 
 
15.3
 
The operational safety provisions must be observed. Confidential and secret
documents, drawing, models etc. are to be kept under lock and key. All
publications and/or lectures, the contents of which are materially linked to
your activities for Adient, require our prior consent. Thus, the fact that you
work for Adient may only be disclosed in publications and/or lectures with our
express consent.






--------------------------------------------------------------------------------

Exhibit 10.2




16
 
Data Protection
 
 
 
16.1
 
You are aware that your personal data are processed in connection with this
employment relationship. Details about this, as well as about your rights
associated with processing, can be found in the "Data Protection Policy for
Personal Data of Employees and Applicants", as amended, which can be viewed at
www.adient.com/dataprivacy. The current version is attached to this Employment
Contract as an annex.
 
 
 
16.2
 
If you are given access to personal data in connection with your employment
activities, you undertake to comply with the applicable provisions of data
protection law. The declaration concerning the "Obligation to Maintain
Confidentiality, which is to be signed separately by you, is attached to this
Employment Contract as an annex.
 
 
 
17
 
Employee Inventions/Rights to Works Produced


The provisions of the Act on Employee Inventions (ArbErfG) apply in full to
inventions and technical suggestions for improvement which are capable of being
protected.
 
 
 
18
 
Probationary Period, End of the Employment Relationship
 
 
 
18.1
 
The first six months of the term of employment shall be deemed a probationary
period. During this period the employment can be terminated by either party with
a notice period of two weeks.
 
 
 
18.2
 
After expiry of the probationary period the mutual notice period shall amount to
three months to the end of the month. If the mutual period extents due to German
labor law for the employer, the mutual period will also extent for the employee.
 
 
 
18.3
 
Notice of termination requires the written form.
 
 
 
18.4
 
We take this opportunity to inform you that in the event of a termination you
are to register personally with the competent employment office as soon as the
termination date becomes known.
 
 
 
18.5
 
This employment relationship terminates without notice of termination at the
latest upon expiry of the month in which you reach the statutory regular age
pension (at present, upon completion of 67 years of age).
 
 
 
18.6
 
In addition, this employment relationship terminates without notice of
termination upon expiry of the month in which you receive a notice from a
pension insurance institution about the granting of a permanent pension due to
full reduction in earning capacity. If the pension first starts after receipt of
the pension notice, the employment relationship terminates upon expiry of the
day preceding the start of the pension. However, if you are severely disabled or
considered equivalent thereto within the meaning of the Book IX of the German
Social Code (SGB), the employment relationship does not terminate until receipt
of the approval notice from the integration office (lntegrationsamt). In such
case, you must disclose the severe disability to us without delay.
 
 
 
18.7
 
You are obligated to notify us within two weeks if you meet the statutory
requirements for drawing an uncurtailed statutory retirement pension of if you
receive a notice about the determination of full reduction in earning capacity.
You also undertake to notify us at all times upon request about the status of
applications that you have filed for a retirement pension or a pension due to
reduction in earning capacity.
 
 
 
18.8
 
Upon your employment coming to an end, you are required to return, without
having to be specifically asked, all objects, keys, company car, including
petrol card, credit cards, computer, laptop, mobile phone, access cards, working
documents, identity cards, diagrams, notes, books, models, tools, material etc.
provided to you by Adient for the purpose of carrying out your activities.
Rights of retention are excluded.
 
 
 
19
 
Garden Leave
 
 
 
19.1
 
In the event of an objective reason, in particular a gross breach of contract
which impairs the basis of trust between the parties, e.g. a betrayal of
business secrets, competitive activity etc., Adient is entitled to temporarily
release you from your duties with continued payment of your salary.
 
 
 
19.2
 
Irrespective of the foregoing, Adient is entitled to release you from your
duties with continued payment of your salary upon notice of termination being
declared - irrespective of which party declares this termination - whilst
setting off any outstanding vacation claims.










--------------------------------------------------------------------------------

Exhibit 10.2




20
 
Miscellaneous
 
 
 
20.1
 
As from the start of the 7th calendar month of uninterrupted company service,
Adient shall pay you a monthly contribution towards a capital-forming scheme,
upon your providing it with evidence of having concluded a corresponding
capital-forming contract (in accordance with the provisions of the 5th Act on
Employee Capital Formation - VermBG), in the gross amount of € 26.59 or, in the
event of part-time employment, in the gross amount of € 13.29. Precondition of
this contribution is that the payments under the contract have at least
the amount of the contribution, otherwise the payment is reduced accordingly.
Furthermore, the contribution shall only be paid in the calendar months in which
you have a claim to wages or salary.
 
 
 
20.2
 
You shall notify the personnel department without undue delay of any changes in
your personal situation (e.g. address, family status, social insurance and tax
details etc.) without having to be specifically asked, and if requested you
shall provide corresponding evidence.
 
 
 
20.3
 
The general terms and conditions of work of Adient shall apply in the version in
effect from time to time, unless anything to the contrary is specified in this
Employment Contract. In particular, the Internet and Email Usage Policy, which
is attached to this Employment Contract as an annex, is also applicable.
 
 
 
20.4
 
The possible invalidity of individual provisions of this Agreement does not
affect the validity of the remaining contractual provisions. The invalid
regulation must be replaced by a valid regulation that comes closest to the
economic and legal intent of the parties.
 
 
 
21
 
Exclusion Periods
 
 
 
21.1
 
All mutual claims from the employment relationship and such connected to the
employment relationship must be asserted in textual form within three months of
their becoming due. With the expiration of the term the claim forfeits.
 
 
 
21.2
 
If the other party refuses the claim or does not issue any declaration within
one month of the assertion of the claim, this claim shall be forfeited if it is
not asserted in court within three months of the refusal or the expiry of the
one-month term.
 
 
 
21.3
 
These preclusive periods do not apply to liability on grounds of willful or
grossly negligent conduct or claims in tort. They also do not apply in cases of
injury to life, physical wellbeing and health. Furthermore claims or the
employee to the minimum wage pursuant to the Minimum Wage Act
(Mindestlohngesetz) are excluded.
 
 
 
22
 
Clause requiring written form


There are no side agreements to this Contract. Amendments, supplementations, and
the termination of this Contract must be made in writing in order to be
effective. The same applies to the amendment of this written-form clause itself.
Thus, in particular, contract amendments as a result of company practice are
excluded. Therefore, repeated benefits or perquisites that are granted without
an express contractual understanding also do not establish any entitlement for
the future. The foregoing written-form requirement does not apply to verbal
understandings made directly between the parties after conclusion of contract.






























--------------------------------------------------------------------------------

Exhibit 10.2




You confirm that you have received a copy of this Agreement, including 11
Annexes, properly signed by Adient.




Burscheid, October 29, 2018 HR-Sa


Adient Germany Ltd. & Co. KG






/s/ Petra Savaris                    /s/ Kerstin Pfeiffer        
Petra Savaris                    Kerstin Pfeiffer
Director Human Resources            Manager Human Resources






/s/ Michel Pierre Berthelin    
Michel Pierre Berthelin


Annexes:
Ø Adient Ethics Policy
Ø Personnel Questionnaire
Ø Declaration the Confidentiality
Ø Annex to the Declaration of Confidentiality
Ø Internet- and E-Mail Usage
Ø Information about the accident insurance protection
Ø Annual Incentive Performance Plan (AIPP)
Ø Transmission of Company Duties under BGVA1 §13
Ø Company Car Agreement of Transfer
Ø Adient Benefit Car Policy (current version)
Ø Individual Supplemental Agreement







--------------------------------------------------------------------------------

Exhibit 10.2










INDIVIDUAL SUPPLEMENT EMPLOYMENT CONTRACT




between




Adient Germany Ltd. & Co. KG,
lndustriestraBe 20-30, 51399 Burscheid
(hereinafter referred to as ‘Adient’)




and




Michel Pierre Berthelin,
Cite op Hudelen 21B, 3863 Schifflange - Luxembourg




1
 
Relocation/Housing
 
 
 
1.1
 
In order to ensure an efficient work relationship you will move your main seat
of residency to the area of Burscheid within the first 3 months.
 
 
 
1.2
 
Adient commits itself to reimburse you for your expenses for transportation
related to your relocation to the area of Burscheid up to a maximum of €
5,000.00 (in words: Euro five thousand) incl. tax if documented by an original
invoice made out to your name. By presentation of three comparable cost
estimations the order of a carrier must be discussed with the Human Resources
Department. Relocation Assistance to support housing search for permanent
housing and registration I immigration in Germany will be provided at the cost
of Adient and is included in the maximum of € 5,000.00.
 
 
 
1.3
 
Adient will pay the costs of an apartment in the area of Burscheid of up to a
maximum of € 1,000.00 (in words: Euro one thousand) incl. tax per month during
the first three months of your employment if documented by an original invoice
made out to your name.
 
 
 
1.4
 
You are obliged to repay the relocation fees if you leave the firm within two
years of the move of residency due to your own notice without cogent reason, or
due to self-induced dismissal. The extent of your repayment commitment decreases
by 1/24 per month during the afore-mentioned period of time.
 
 
 
1.5
 
Relocation Assistance to support housing search for permanent housing and
registration / immigration in Germany will be provided at the cost of Adient.
 
 
 
2
 
Tax Assistance
 
 
 
2.1
 
Tax Assistance will be provided through Adient with regard to an initial
briefing and the tax filling (German tax declaration) for the calendar years
2019 and 2020.
 
 
 
3
 
Sign-on Bonus
 
 
 
3.1
 
By signing the employment contract dated October 29, 2018 Adient will pay you a
Sign-On Bonus of gross € 150,000.00 (in words: Euro one hundred fifty thousand
00/100).
 
 
 
3.2
 
The Sign-On bonus will be paid with your first regular salary payment for
December 2018.
















--------------------------------------------------------------------------------

Exhibit 10.2




3.3
 
The Sign-On bonus does not form part of the basic salary but is considered
taxable income. You are obliged to repay the Sign-On Bonus during the first two
years of employment if


•
you do not commence the employment on December 1, 2018, or
•
the employment relationship ends within the period of two years upon
commencement of the employment relationship by your notice of termination as
regulated in section 18 of the employment contract for reasons Adient is not
responsible for, or
•
Adient terminates the employment relationship within the aforementioned two-year
period for important cause (sec. 626 of the German Civil Code).


The Sign-On Bonus has to be reimbursed by you based on the aforementioned
provision is pro-rated based on the length of service rendered by you, i.e., the
Sign-On Bonus to reimbursed by you shall be reduced by 1/24 for each full month
of service you have rendered up to the end of the employment relationship.
You understand that the Sign-On Bonus is not taken into consideration for salary
calculations for any other payments as the annual company bonus.







Burscheid, October 29, 2018 HR-Sa


Adient Germany Ltd. & Co. KG






/s/ Petra Savaris                    /s/ Kerstin Pfeiffer        
Petra Savaris                    Kerstin Pfeiffer
Director Human Resources            Manager Human Resources






/s/ Michel Pierre Berthelin    
Michel Pierre Berthelin





--------------------------------------------------------------------------------

Exhibit 10.2




Annex to the Employment Contract




Mr.
Michel Pierre Berthelin
Cite op Hudelen 21B
3863 Schifflange
Luxembourg
Contact Person: Petra Savaris


Phone: +49 2174 65 - 0
Fax: +49 2174 65 - 3259
E-Mail: Petra.Savaris@adient.com


Date: October 29, 2018


Our Reference: HR/Sa - 1026







Transmission of Company Duties under BGVA1 § 13 ,General Regulations"


Dear Mr Berthelin




Health and safety of our employees are important to us!
As an executive employee of the Company you are responsible for your staff. In
your capacity as leader the Company's duties regarding safety at work and
accident prevention are assigned to you on your own responsiblility for your
area as well as, in future also for other fields of activities of the Company,
assigned to you by agreement or due to organisational structure. These include:


•
to give instructions for safe work, to undertake work controls and to forward
notices of safety failures.

•
To implement and maintain means for prevention and safety at work.

•
To give instructions for and take other measures related safety at work.

•
To order medical examinations of employees when appropriate.



You also take on the duty to follow any executable instructions and orders of
the Employers' Liability Insurance Association and the Occupational Health and
Safety Office/ Labor Inspectorate regarding elimination of risks of accidents
under observance of safety at work regulations.
You are responsible for the coordination of tasks necessary for the prevention
of potential mutual dangers arising from the team work of several individual
employees or of groups of employees, which results from subcontracting with
third companies. You also have the duty to instruct your subordinates initially
and repeatedly thereafter, as well as on change of job positions, including the
relevant documentation.
Should you delegate these duties you yourself have to ensure their realisation
through, among other measures, appropriate controls. The group of employees to
be instructed comprises all employees including leased employees, apprentices
and trainees.
You must also ensure that internal and external suppliers, visitors and guests
strictly obide by the safety rules in your area.
You have full authority and the right to assign in accordance with the laws on
safety at work and accident prevention regulations the above named duties
regarding inter aliathe instructions and orders at work for the prevention of
accidents to executive employees and subordinate levels, specifying and
describing, however, the respective area of responsibility. Unless this is done
ad hoc for certain types of work, the assignment has to be effected by a letter
similar to this document via the human resources department.



















--------------------------------------------------------------------------------

Exhibit 10.2




The management, a safety expert and the relevant human resources division will
be happy to answer any questions you may have.




Yours sincerely


Adient Germany Ltd. & Co. KG






/s/ Petra Savaris                                /s/ Kerstin
Pfeiffer                
Petra Savaris                                Kerstin Pfeiffer
Director Human Resources                        Manager Human Resources






/s/ Michel Pierre Berthelin        
Michel Pierre Berthelin















--------------------------------------------------------------------------------

Exhibit 10.2






adientexhibit1.jpg [adientexhibit1.jpg]
Company Car Agreement of Transfer
Form
Proprietary and Confidential
HRDE-LOS-FR-01-01-01-G
Rev 01
Page 1 of 1



COMPANY CAR AGREEMENT OF TRANSFER


between


Adient Germany Ltd. & Co. KG,
lndustriestraBe 20-30, 51399 Burscheid
(the company)


and


Michel Pierre Berthelin,
Cite op Hudelen 21B, 3863 Schifflange - Luxembourg
(the employee)




The Company provides the employee the vehicle of Reference Car Class A according
to respective Company Car Guideline in force, for his business and private use.


The attached Company Car Guideline is subject-matter of this contract. The
employee herewith confirms having received the Company Car Guideline and accepts
the respective rights and obligations.


By signing this company car contract the employee confirms, that Driver Paid
Options are to be paid up front before delivery of the car and will not be
reimbursed to the employee for any reason whatsoever according to § 4.14.2. of
the company car policy.


The contract is exclusively bound to the before mentioned car. In case of any
change of the car, this contract ends, without any need of explicit notice or
action by the company. In case of the order of a new car, a respective new
contract has to be concluded.


This contract replaces all previous agreements regarding worth, procurement,
driving, and use of a company-car. Provided that single provisions of this
contract become null or void the remaining provisions and the respective
employment contract remain unaffected and valid.


Adient Germany Ltd. & Co. KG






Oct. 29, 18 /s/ Petra Savaris        Oct. 29, 18 /s/ Kerstin Pfeiffer        /s/
Michael Pierre Berthelin
Petra Savaris                Kerstin Pfeiffer                Michel Pierre
Berthelin
Director Human Resources        Manager Human Resources







